Response to Amendment
The amendment filed August 22, 2021 has been entered. Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed April 21, 2021. 
Claims 1, 3-13, 15-17, and 20 are allowed. 

	Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The applicant has amended independent claim 1 to include additional subject matter with support from the specification.  
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent claim 1 and its dependent claims 3-13, 15-17, and 20, the prior art fails to teach a door support mechanism (60, 63), which is a compartment door support rod arranged between the upper page and the support structure, and the compartment door support rod (60) is an elastic support structure, the compartment door support rod includes a cylinder and a strut, and one end of the cylinder is hinged to the support structure, a power end of the cylinder is fixed to one end of the strut, and the other end of the strut is fixed to the upper page, when the door is opened, the cylinder drives the strut to extend, the upper page is turned over and accordingly the lower page is turned over and is folded onto the upper page, when the door is closed, the strut retracts, the upper page is turned over, and accordingly the lower page is turned over and forms the door together with the upper page. 
While Ravani et al. (US 4,084,516 A) teaches (Fig. 1 and 3-4): a door support mechanism (60, 63) mounted between a folding door (14) and a support structure (65), for supporting the folding door (14) with an upper page (16) and a lower page (15), wherein the door support mechanism is a door support 
a compartment door support rod arranged between the upper page and the support structure.
the compartment door support rod includes a cylinder and a strut, and one end of the cylinder is hinged to the support structure, a power end of the cylinder is fixed to one end of the strut, and the other end of the strut is fixed to the upper page
when the door is opened, the cylinder drives the strut to extend, the upper page is turned over and accordingly the lower page is turned over and is folded onto the upper page, when the door is closed, the strut retracts, the upper page is turned over, and accordingly the lower page is turned over and forms the door together with the upper page
The examiner finds no obvious reason to replace the cargo doors of the primary reference Milenkovic (US 3,557,712 A) with the folding doors and the door support mechanism of Ravani, and further modify the door support mechanism to include the limitations above. Such a modification would result in modification of a modifying reference and improper hindsight reasoning. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102.  The examiner can normally be reached on Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617